Exhibit 10.6

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR
PORTIONS OF THIS EXHIBIT. THE COPY FILED HEREWITH
OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  OMISSIONS ARE DESIGNATED AS {****}. A COMPLETE
VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

EXECUTION VERSION

 

 

MOLYBDENUM SUPPLY AGREEMENT

 

AMONG

 

GENERAL MOLY, INC.

 

AND

 

NEVADA MOLY, LLC,

 

as SELLERS

 

AND

 

CHINA HAN LONG MINING DEVELOPMENT LIMITED,

 

as BUYER

 

AND

 

HANLONG (USA) MINING INVESTMENT, INC.,

 

as GUARANTOR

 

 

Dated as of  March 4, 2010

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

RECITALS

1

 

 

AGREEMENT

1

 

 

1.

Definitions and Interpretation

1

 

1.1

Definitions

1

 

1.2

Interpretation

5

 

 

 

 

2.

Supply and Purchase of Product

6

 

2.1

Supply of Product Prior to Trigger Date

6

 

2.2

Supply of Products Following Trigger Date

6

 

2.3

Delivery Schedule; Shortfalls

8

 

2.4

Take-or-Pay

8

 

2.5

Composition of Products

8

 

2.6

Specifications

9

 

2.7

Restrictions on Sales

9

 

2.8

Buyer’s Failure to Pay

10

 

2.9

Amount of Product

10

 

2.10

Beneficial Ownership Reporting

11

 

 

 

 

3.

Pricing and Payment Terms

11

 

3.1

Base Product Price

11

 

3.2

Additional Product Price

12

 

3.3

Entry into Other Supply Agreements

12

 

3.4

Determination of Market Price

12

 

 

 

 

4.

Deliveries and Invoices

12

 

4.1

Delivery Point

12

 

4.2

Invoices

13

 

4.3

Assaying Adjustments

13

 

4.4

No Prejudice

14

 

 

 

 

5.

Term; Termination

14

 

5.1

Term

14

 

5.2

Termination

14

 

5.3

Effect of Termination

15

 

 

 

 

6.

Indemnification

16

 

6.1

Procedure

16

 

6.2

Remedies

16

 

6.3

Limitations

16

 

6.4

Indemnification by Seller

16

 

i

--------------------------------------------------------------------------------


 

7.

Force Majeure

17

 

 

 

8.

Confidentiality

17

 

 

 

9.

Waiver

19

 

 

 

10.

Governing Law; Language

19

 

 

 

11.

Notices

19

 

 

 

12.

Rules of Construction

20

 

 

 

13.

Assignment; No Benefit

20

 

 

 

14.

Relationship of the Parties

21

 

 

 

15.

Severability

21

 

 

 

16.

Taxes and Expenses

21

 

 

 

17.

Currency

21

 

 

 

18.

Counterparts

21

 

 

 

19.

Entire Agreement

21

 

 

 

20.

Amendment

22

 

 

 

21.

Waiver of Jury Trial

22

 

 

 

22.

Dispute Resolution

22

 

 

 

23.

Limitation of Liability

22

 

 

 

24.

Remedies Cumulative

22

 

 

 

25.

Safety, Health and the Environment

22

 

 

 

26.

No Fraud; No Corruption

23

 

 

 

27.

Guaranty

23

 

ii

--------------------------------------------------------------------------------


 

MOLYBDENUM SUPPLY AGREEMENT

 

THIS MOLYBDENUM SUPPLY AGREEMENT (this “Agreement”), dated March 4, 2010, and
effective as of the Effective Date (defined below), is among General Moly, Inc.,
a Delaware corporation (the “Company”) and Nevada Moly, LLC, a Delaware limited
liability company (“Nevada Moly” and together with the Company, “Seller”), China
Han Long Mining Development Limited, a Hong Kong corporation (“Buyer”) and
Hanlong (USA) Mining Investment, Inc., a Delaware corporation (“Guarantor”).

 

RECITALS

 

A.                                   Eureka Moly, LLC, a Delaware limited
liability company (“Eureka Moly”), leases and intends to operate a mine located
in Eureka County, Nevada (the “Mount Hope Mine”) from which it intends to
produce Technical Grade Molybdenum Oxide (“TMO”), in the form of powder and
carbon-free briquettes, that meets or exceeds the standards on Schedule A (such
TMO produced from the Mount Hope Mine, the “Products”).

 

B.                                     As of the date hereof, (1) the Company
owns 100% of Nevada Moly, which owns an 80% equity interest in Eureka Moly and
(2) POS-Minerals Corporation, a Delaware corporation and affiliate of POSCO
Canada Ltd., owns a 20% equity interest in Eureka Moly.

 

C.                                     Seller wants to sell to Buyer, and Buyer
wants to purchase from Seller, Products available from Seller’s share of
production at the Mount Hope Mine (offer is for output of Mount Hope Mine
production only) upon the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants contained in this Agreement,  the
parties, intending to be legally bound, agree as follows:

 

AGREEMENT

 

1.                                      Definitions and Interpretation.

 

1.1                               Definitions.  In addition to the capitalized
terms defined elsewhere in this Agreement, for purposes of this Agreement:

 

“Adjusted Market Price”:  (a) Market Price times (b) {****}.

 

“Affiliate”:  As defined in the Securities Purchase Agreement.

 

“Bank Loan”:  As defined in the Securities Purchase Agreement.

 

“Bank Loan Closing Date”: Means the date of the Bank Loan Closing, as defined in
the Securities Purchase Agreement.

 

“Bank Loan Maturity Date”: The original scheduled final maturity date of the
Bank Loan.

 

1

--------------------------------------------------------------------------------


 

“Bank Loan Rejection”: Means the Company’s election not to enter into the Bank
Loan after the satisfaction of the conditions set forth in Section 7.2(b)(iv) of
the Securities Purchase Agreement.

 

“beneficial ownership” and correlative terms:  As defined in the Securities
Purchase Agreement.

 

“Business Day”:  A day other than a Saturday, Sunday or other day on which
commercial banks in New York City and Beijing, People’s Republic of China are
authorized or required by Law to close.

 

“Buyer Ownership Percentage”: Guarantor’s aggregate percentage beneficial
ownership of shares of the outstanding Common Stock calculated on a Fully
Diluted Basis except that there shall be excluded from such calculation of
outstanding Common Stock on a Fully Diluted Basis (A) all shares of Common Stock
issuable under Rights granted after the Tranche 1 Closing, and (B) all
outstanding shares of Common Stock that were issued by the Company after the
Effective Date and were not subject to the right of Guarantor to participate in
such issuance under Section 6.4 of the Securities Purchase Agreement; provided,
however, that, upon the occurrence of a Major Transaction, the Buyer Ownership
Percentage on and after the date of such Major Transaction shall be deemed to be
equal to the Buyer Ownership Percentage immediately prior to such Major
Transaction and shall remain fixed at such Buyer Ownership Percentage until
expiration or earlier termination of this Agreement.

 

“Change of Control”: As defined in the Eureka Moly LLC Agreement.

 

“Commercial Production”: As defined in the Eureka Moly LLC Agreement.

 

“Common Stock”:  As defined in the Securities Purchase Agreement.

 

“Competent Authority”:  The Person or Persons so designated by Buyer.

 

“Delivery Point”: Means FCA Mine Site Eureka, Nevada, U.S.A.

 

“Dollars” The lawful currency of the United States.

 

“Effective Date”: Means the earlier of (i) the Tranche 2 Closing Date, (ii) the
Bank Loan Closing Date, and (iii) the date of the occurrence of the Bank Loan
Rejection.

 

“Eureka Moly LLC Agreement”: The Amended and Restated Limited Liability Company
Agreement of Eureka Moly, LLC, dated February 26, 2008, between Nevada Moly and
POS-Minerals Corporation.

 

“Exclusivity Provision”: As defined in Section 2.7.2.

 

“Existing Obligations”:  Seller’s obligations relating to the supply of Products
from Seller’s share of production at the Mount Hope Mine that are in existence
as of the date of this Agreement, as set forth in Schedule B.

 

2

--------------------------------------------------------------------------------


 

“FCA”:  Means the delivery of goods on truck, rail car or container at the
specified point (depot) of departure, which is usually the seller’s premises, or
a named railroad station or a named cargo terminal or into the custody of the
carrier, at seller’s expense. The point (depot) at origin may or may not be a
customs clearance center. Buyer is responsible for the main carriage/freight,
cargo insurance and other costs and risks.

 

“First Threshold”:  An amount calculated as follows:

 

US${****} per pound of molybdenum

 

x  Threshold Adjustment

 

For clarification, (a) the First Threshold will only be adjusted annually, which
will occur within 30 days of the information necessary to calculate the
applicable {****} Percentage increase becoming publicly available {****}, and
(b) to the extent the information necessary to calculate such adjustment is not
available {****}, the adjustment will be calculated when such information
becomes available and applied retroactively {****}.

 

“Floor Price”:  An amount per pound calculated as follows:

 

US${****} per pound of molybdenum

 

x  (1 + {****} Percentage Increase)

 

For clarification, (a) except as provided in Section 3.3, the Floor Price will
only be adjusted {****}, which will occur within {****} of the information
necessary to calculate the applicable {****} Percentage increase becoming
publicly available {****}, (b) to the extent the information necessary to
calculate such adjustment is not available {****}, the adjustment will be
calculated when such information becomes available and applied retroactively
{****}, and (c) the Floor Price will be calculated as set forth above regardless
of the Market Price or any other adjustments to the Product Price.

 

“Fully Diluted Basis”:  As defined in the Securities Purchase Agreement.

 

“Law”:  As defined in the Securities Purchase Agreement.

 

“Losses”:   Any claims, losses, liabilities, damages, demands, fines, penalties,
administrative and judicial proceedings and orders, judgments, remedial action,
enforcement actions of any kind, and all reasonable and documented costs and
expenses incurred in connection therewith (including reasonable attorneys’
fees).

 

“Major Transaction”: Any transaction or series of related transactions involving
or consisting of: (i) a merger or consolidation of the Company with another
entity,  the conversion of the Company to another type of entity, a statutory
share exchange with respect to the Common Stock, or a similar transaction with
respect to the Company or its Common Stock that is approved by the board of
directors of the Company or holders of a majority of the Company’s outstanding
shares of Common Stock; (ii) any other sale, exchange or other disposition of a

 

3

--------------------------------------------------------------------------------


 

majority of the then outstanding shares of Common Stock, including a sale of
Common Stock pursuant to a tender offer in which Guarantor elects to sell Common
Stock or a Recommended Transaction in which Guarantor sells Common Stock;
(iii) the dissolution and liquidation of the Company; or (iv) any stock
dividend, stock split, reverse stock split, recapitalization or similar
transaction with respect to the Company or its Common Stock; provided that a
transaction otherwise described in clauses (i) through (iv) of this definition
shall not be a Major Transaction unless such transaction would have the effect
of reducing the Buyer Ownership Percentage; provided further, that no
transaction described in clauses (i) through (iv) of this definition shall be a
Major Transaction if Guarantor has the right, in connection with such
transaction, to maintain the same Buyer Ownership Percentage existing prior to
such transaction pursuant to Section 6.4 of the Securities Purchase Agreement.

 

“Market Price”:  Means the average of the Platt’s Metals Week published prices
for TMO Dealer Oxide over (a) {****} or (b) {****}, as Buyer may determine
annually pursuant to Section 3.4.  In the event that the basis for the Market
Price currently in general use ceases to exist or ceases to be published, Seller
and Buyer shall meet promptly with a view to agreeing on a new pricing basis and
the date for bringing such basis into effect.

 

“New York City”:  New York, New York, U.S.A.

 

“Person”:  An individual, limited or general partnership, corporation, trust,
limited liability company, unincorporated organization, association, joint
venture or a government or agency or political subdivision or instrumentality
thereof.

 

“{****} Percentage Increase”:  {****}

 

“Product Price”:  As defined in Section 3.

 

“Recommended Transaction”: As defined in the Stockholder Agreement.

 

“Rights”: As defined in the Securities Purchase Agreement.

 

“Second Threshold”:  An amount calculated as follows:

 

US${****} per pound

 

x  Threshold Adjustment

 

For clarification, (a) the Second Threshold will only be adjusted annually,
which will occur within 30 days of the information necessary to calculate the
applicable {****} Percentage increase becoming publicly available {****}, (b) to
the extent the information necessary to calculate such adjustment is not
available {****}, the adjustment will be calculated when such information
becomes available and applied retroactively {****}, and (c) in no event shall
Second Threshold be less than the Floor Price.

 

“Securities Purchase Agreement”:  The Securities Purchase Agreement, dated
March 4, 2010, between the Company and Guarantor.

 

4

--------------------------------------------------------------------------------


 

“Seller’s Share of Product”:  Product distributed or distributable to Nevada
Moly or its Affiliates pursuant to Article 10 of the Eureka Moly LLC Agreement
or otherwise constituting Products of the Company as to which Seller has
distribution or sale rights.

 

“SGS Group”: A group of entities associated with SGS SA, a Swiss société
anonyme.

 

“Sojitz Agreement”: Molybdenum Supply Agreement, dated August 8, 2008, between
the Company and Sojitz Corporation.

 

“Statement of Beneficial Ownership”: A statement containing the information
required by “Schedule 13G - Information to Be Included in Statements Filed
Pursuant to Rule 13d-1(b), (c) and (d)and Amendments Thereto Filed Pursuant to
Rule 13d-2” promulgated pursuant to the Securities Exchange Act of 1934, as
amended.

 

“Stockholder Agreement”: As defined in the Securities Purchase Agreement.

 

“Term”:  The term of this Agreement.

 

“Three-Month LIBOR”:  Means the three month LIBOR rate as published in The Wall
Street Journal on the date an applicable invoice is due hereunder.  If
Three-Month LIBOR is not available from such source, the Three-Month LIBOR will
be based on the arithmetic mean of the respective rates quoted by at least two
leading reference banks selected by Seller offered to leading banks for deposits
in Dollars for a period of three months in the London interbank market at or
about 11:00 a.m. (London, England time) on the date an applicable invoice is due
hereunder.

 

“Threshold Adjustment”:  An amount calculated as follows:

 

1  +  (Percentage {****} Increase  /  2)

 

“Tranche 1 Closing”: As defined in the Securities Purchase Agreement.

 

“Tranche 2 Closing Date”: As defined in the Securities Purchase Agreement.

 

“Trigger Date”:  The later of the Effective Date and the date of commencement of
Commercial Production.

 

“United States” or “U.S.” or “U.S.A.”:  The United States of America.

 

“US$”:  Dollars.

 

1.2                               Interpretation.

 


1.2.1                                                UNLESS THE CONTEXT OF THIS
AGREEMENT OTHERWISE CLEARLY REQUIRES, (I) REFERENCES TO THE PLURAL INCLUDE THE
SINGULAR, AND REFERENCES TO THE SINGULAR INCLUDE THE PLURAL, (II) REFERENCES TO
ONE GENDER INCLUDE THE OTHER GENDER, (III) THE WORDS “INCLUDE,” “INCLUDES” AND
“INCLUDING” DO NOT LIMIT THE PRECEDING TERMS OR WORDS AND SHALL BE DEEMED TO BE
FOLLOWED BY THE WORDS “WITHOUT LIMITATION,” (IV) THE TERMS “HEREOF,” “HEREIN,”
“HEREUNDER,”

 

5

--------------------------------------------------------------------------------


 


“HERETO” AND SIMILAR TERMS IN THIS AGREEMENT REFER TO THIS AGREEMENT AS A WHOLE
AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, (V) REFERENCE TO DAY,
WITHOUT THE EXPLICIT QUALIFICATION OF “BUSINESS” REFERS TO A CALENDAR DAY,
(VI) REFERENCES TO A MONTH, QUARTER, YEAR OR SUCH OTHER SUBDIVISION, WITHOUT THE
EXPLICIT QUALIFICATION OF “FISCAL”, REFERS TO A CALENDAR MONTH, QUARTER, YEAR OR
OTHER SUCH SUBDIVISION, RESPECTIVELY (VII) ALL REFERENCES TO “THE DATE HEREOF,”
“THE DATE OF THIS AGREEMENT” OR SIMILAR TERMS (BUT EXCLUDING REFERENCES TO THE
DATE OF EXECUTION HEREOF) REFER TO THE DATE FIRST ABOVE WRITTEN, NOTWITHSTANDING
THAT THE PARTIES MAY HAVE EXECUTED THIS AGREEMENT ON A LATER DATE, (VIII) ANY
REFERENCE TO “POUNDS” IN THIS AGREEMENT REFERS TO POUNDS OF MOLYBDENUM CONTAINED
IN THE PRODUCTS, AND (IX) REFERENCES TO ANY PERSON INCLUDE SUCH PERSON’S
RESPECTIVE SUCCESSORS, ASSIGNS, TRANSFEREES, LESSEES, HEIRS, EXECUTORS AND
ADMINISTRATORS, WHETHER BY MERGER, CONSOLIDATION, AMALGAMATION, REORGANIZATION,
SALE OF ASSETS OR OTHERWISE.


 


1.2.2                                                UNLESS OTHERWISE SET FORTH
HEREIN, REFERENCES IN THIS AGREEMENT TO (I) ANY DOCUMENT, INSTRUMENT OR
AGREEMENT (INCLUDING THIS AGREEMENT) (A) INCLUDE AND INCORPORATE ALL EXHIBITS,
SCHEDULES AND OTHER ATTACHMENTS THERETO, (B) INCLUDE ALL DOCUMENTS, INSTRUMENTS
OR AGREEMENTS ISSUED OR EXECUTED IN REPLACEMENT THEREOF AND (C) MEAN SUCH
DOCUMENT, INSTRUMENT OR AGREEMENT, OR REPLACEMENT OR PREDECESSOR THERETO, AS
AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME IN ACCORDANCE WITH ITS TERMS
AND IN EFFECT AT ANY GIVEN TIME, AND (II) A PARTICULAR LAW REFERENCED HEREIN
MEANS SUCH LAW AS AMENDED, MODIFIED, SUPPLEMENTED OR SUCCEEDED, FROM TIME TO
TIME AND IN EFFECT AT ANY GIVEN TIME.  WHEN A REFERENCE IS MADE IN THIS
AGREEMENT TO ARTICLES, SECTIONS OR ANY OTHER SUBDIVISION, SUCH REFERENCE IS TO
AN ARTICLE, A SECTION OR OTHER SUBDIVISION OF THIS AGREEMENT, UNLESS OTHERWISE
INDICATED.  WHEN A REFERENCE IS MADE IN THIS AGREEMENT TO A PARTY OR PARTIES,
SUCH REFERENCE IS TO PARTIES TO THIS AGREEMENT, UNLESS OTHERWISE INDICATED.


 


1.2.3                                                THE HEADINGS AND CAPTIONS
OF THE VARIOUS SUBDIVISIONS OF THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL IN NO WAY MODIFY OR AFFECT THE MEANING OR CONSTRUCTIONS OF ANY OF
THE TERMS OR PROVISIONS HEREOF.


 

2.                                      Supply and Purchase of Product.

 

2.1                               Supply of Product Prior to Trigger Date.  No
obligations to supply or purchase Products under this Agreement will exist prior
to the Trigger Date.

 

2.2                               Supply of Products Following Trigger Date. 
After the Trigger Date, upon the terms and subject to the conditions set forth
in this Agreement, Seller agrees to supply and sell to Buyer, and Buyer agrees
to purchase from Seller, the amounts of Products as follows:

 


2.2.1                                                IF THE BANK LOAN CLOSING
DATE OCCURS,


 

(A)                                  FOR EACH MONTH COMMENCING PRIOR TO THE
EXPIRATION OF THE EXISTING OBLIGATIONS, ALL OF SELLER’S SHARE OF PRODUCT FOR
SUCH MONTH THAT ARE NOT COMMITTED PURSUANT TO THE EXISTING OBLIGATIONS.

 

(B)                                 FOR EACH MONTH COMMENCING ON OR AFTER THE
EXPIRATION OF THE EXISTING OBLIGATIONS, BUT PRIOR TO THE BANK LOAN MATURITY
DATE, THE GREATER OF 1,333,333 POUNDS OR 70% OF SELLER’S SHARE OF PRODUCT (LESS
THE EXISTING OBLIGATIONS) FOR SUCH MONTH, OR, IF

 

6

--------------------------------------------------------------------------------


 

SELLER’S SHARE OF PRODUCT FOR SUCH MONTH IS LESS THAN 1,333,333 POUNDS, 100% OF
SELLER’S SHARE OF PRODUCT (LESS THE EXISTING OBLIGATIONS) FOR SUCH MONTH.

 

(C)                                  FOR EACH MONTH COMMENCING AFTER THE BANK
LOAN MATURITY DATE, A PERCENTAGE OF SELLER’S SHARE OF PRODUCT (LESS THE EXISTING
OBLIGATIONS) EQUAL TO THE LESSER OF 2.5 TIMES THE BUYER OWNERSHIP PERCENTAGE AS
OF THE FIRST DAY OF THE QUARTER IN WHICH SUCH MONTH FALLS OR 100% OF SELLER’S
SHARE OF PRODUCT (LESS THE EXISTING OBLIGATIONS) FOR SUCH MONTH.

 


2.2.2                                                IF THE BANK LOAN REJECTION
OCCURS AND THE TRANCHE 2 CLOSING DATE OCCURS,


 

(A)                                  FOR EACH MONTH COMMENCING PRIOR TO THE
EXPIRATION OF THE EXISTING OBLIGATIONS, ALL OF SELLER’S SHARE OF PRODUCT FOR
SUCH MONTH THAT ARE NOT COMMITTED PURSUANT TO THE EXISTING OBLIGATIONS.

 

(B)                                 FOR EACH MONTH COMMENCING ON OR AFTER THE
EXPIRATION OF THE EXISTING OBLIGATIONS, BUT PRIOR TO 14 YEARS AFTER THE DATE OF
COMMENCEMENT OF COMMERCIAL PRODUCTION, THE GREATER OF 1,333,333 POUNDS OR 70% OF
SELLER’S SHARE OF PRODUCT (LESS THE EXISTING OBLIGATIONS) FOR SUCH MONTH, OR, IF
SELLER’S SHARE OF PRODUCT FOR SUCH MONTH IS LESS THAN 1,333,333 POUNDS, 100% OF
SELLER’S SHARE OF PRODUCT (LESS THE EXISTING OBLIGATIONS) FOR SUCH MONTH.

 

(C)                                  FOR EACH MONTH COMMENCING ON OR AFTER THE
DATE THAT IS 14 YEARS AFTER THE DATE OF COMMENCEMENT OF COMMERCIAL PRODUCTION, A
PERCENTAGE OF SELLER’S SHARE OF PRODUCT (LESS THE EXISTING OBLIGATIONS) EQUAL TO
THE LESSER OF 2.5 TIMES THE BUYER OWNERSHIP PERCENTAGE AS OF THE FIRST DAY OF
THE QUARTER IN WHICH SUCH MONTH FALLS OR 100% OF SELLER’S SHARE OF PRODUCT (LESS
THE EXISTING OBLIGATIONS) FOR SUCH MONTH.

 


2.2.3                                                IF THE BANK LOAN REJECTION
OCCURS AND THE TRANCHE 2 CLOSING DATE DOES NOT OCCUR,


 

(A)                                  FOR EACH MONTH COMMENCING  PRIOR TO THE
EXPIRATION OF THE EXISTING OBLIGATIONS, ONE HALF OF SELLER’S SHARE OF PRODUCT
FOR SUCH MONTH THAT ARE NOT COMMITTED PURSUANT TO THE EXISTING OBLIGATIONS.

 

(B)                                 FOR EACH MONTH COMMENCING ON OR AFTER THE
EXPIRATION OF THE EXISTING OBLIGATIONS, BUT PRIOR TO 14 YEARS AFTER THE DATE OF
COMMENCEMENT OF COMMERCIAL PRODUCTION, THE GREATER OF 666,667 POUNDS OR 35% OF
SELLER’S SHARE OF PRODUCT (LESS THE EXISTING OBLIGATIONS) FOR SUCH MONTH, OR, IF
SELLER’S SHARE OF PRODUCT FOR SUCH MONTH IS LESS THAN 666,667 POUNDS, 100% OF
SELLER’S SHARE OF PRODUCT (LESS THE EXISTING OBLIGATIONS) FOR SUCH MONTH.

 

(C)                                  FOR EACH MONTH COMMENCING AFTER THE DATE
THAT IS 14 YEARS AFTER THE DATE OF COMMENCEMENT OF COMMERCIAL PRODUCTION, A
PERCENTAGE OF SELLER’S SHARE OF PRODUCT (LESS THE EXISTING OBLIGATIONS) EQUAL TO
THE LESSER OF 1.25 TIMES THE BUYER OWNERSHIP PERCENTAGE AS OF THE FIRST DAY OF
THE QUARTER IN WHICH SUCH MONTH FALLS OR 100% OF SELLER’S SHARE OF PRODUCT (LESS
THE EXISTING OBLIGATIONS) FOR SUCH MONTH;

 

7

--------------------------------------------------------------------------------


 


PROVIDED THAT, FOR PURPOSES OF SECTIONS 2.2.1(C), 2.2.2(C) AND 2.2.3(C), IF, AT
THE TIME OF THE OCCURRENCE OF A CHANGE OF CONTROL, THE BUYER OWNERSHIP
PERCENTAGE IS LESS THAN A FIVE PERCENT (5%), FOR PURPOSES OF SECTIONS 2.2.1(C),
2.2.2(C) AND 2.2.3(C), THE BUYER OWNERSHIP PERCENTAGE SHALL BE DEEMED EQUAL TO
THE BUYER OWNERSHIP PERCENTAGE IMMEDIATELY PRIOR TO SUCH CHANGE OF CONTROL, AND
SHALL BE FIXED AT SUCH BUYER OWNERSHIP PERCENTAGE UNTIL THE EXPIRATION OR
EARLIER TERMINATION OF THIS AGREEMENT.


 

2.3                               Delivery Schedule; Shortfalls.  Deliveries of
the Products under this Agreement will be made by Seller to Buyer in monthly
installments.  Buyer and Seller will reasonably cooperate with each other in
connection with forecasting, ordering and delivery schedules and procedures. 
Without limiting the foregoing, prior to the first day of each month, Seller
shall provide Buyer with the schedule for shipment of Product in the following
month that commences at least 30 days after the date the schedule is provided to
the Buyer.  In the event that Seller does not deliver the full installment
amount of Products in any given month, Buyer is entitled to demand that 100% of
any such shortfall (the “Shortfall Amount”) be delivered in the following six
month(s), provided that (a) Seller’s Share of Product is sufficient to meet the
Shortfall Amount, and (b) any Products that any third party owns or controls,
including any Products committed pursuant to the Existing Obligations, will not
be considered available for fulfill any Shortfall Amount.  In the event of such
a shortfall, Seller agrees not to sell any Products to any third party, except
pursuant to the Existing Obligations, without Buyer’s prior written consent
unless and until any properly requested Shortfall Amount has been delivered.

 

2.4                               Take-or-Pay.  Except as set forth in this
Section 2.4, Buyer shall take delivery of Products made available by Seller in
the amounts and on the terms set forth in this Agreement.  Notwithstanding
anything herein to the contrary, Buyer agrees that in the event that Buyer fails
to take delivery of Products made available by Seller in the amounts and on the
terms set forth in this Agreement, (a) Buyer will still be obligated to pay
Seller with respect to such Products as though Buyer had taken delivery pursuant
to the terms of this Agreement, and (b) Seller shall store such Product free of
charge for 30 days after the initial delivery date.  If Buyer has not taken the
Products 30 days after the initial delivery date for any reason, Seller agrees
to continue to store the Products without cost to Buyer if Seller reasonably has
space and the availability to do without disruption of Seller’s operations.  If
after the initial 30 day period Seller is unable to continue to store such
Products on site for Buyer without incurring additional costs for storage
containers or other third party expenses, then Buyer shall pay Seller all
out-of-pocket expenses incurred by Seller related to the storage, carrying and
handling of such Product.  Seller shall invoice Buyer for the costs and expenses
related to the handling, carrying and storing of such Product.  If Seller fails
to pay such invoice for a period of 60 days after the issuance of such invoice,
Seller shall have the right to sell enough of the stored Product sufficient to
pay such outstanding invoice.  Notwithstanding the foregoing, (i) if Buyer has
not taken the Products on the initial delivery date because of an Event of Force
Majeure that makes it impossible for Buyer to take delivery, Seller shall store
Products for Buyer without cost to Buyer for the first 60 days during the
continuation of such an Event of Force Majeure, and (ii) thereafter, all such
Products shall be treated as otherwise provided in this Section 2.4.

 

2.5                               Composition of Products.  Product shall be TMO
powder in bulk super sacks or other such form of TMO product manufactured by
Seller.  No later than 30 days prior to the first day of each quarter during the
Term of this Agreement, Buyer shall notify Seller of the

 

8

--------------------------------------------------------------------------------


 

form of Product it wishes to purchase in the following quarter.  Seller shall
produce the requested form of Product unless it is commercially unreasonable to
produce such form of Product.  If Seller determines that a requested form of
Product is commercially unreasonable to produce, it will deliver TMO powder in
bulk super sacks, or such other form of Product that Buyer requests that is
commercially reasonable to produce.  Notwithstanding the foregoing, if Buyer
requests any change in the agreed form of Product supplied during any quarter,
Seller shall, subject to the terms of Section 3.2, and receipt of reasonable
advance notice from Buyer, use commercially reasonable efforts to provide the
new form of Product requested.

 

2.6                               Specifications.  The specifications and
technical requirements of the Products to be delivered hereunder are set forth
in Schedule A (the “Specifications”).  Notwithstanding anything to the contrary,
Buyer will not be required hereunder to purchase any Products which do not
comply with the Specifications.  Seller will, at its expense, supply a
certificate confirming that each shipment of Products complies with the
Specifications.

 

2.7                               Restrictions on Sales.

 


2.7.1                                                WITHOUT THE PRIOR WRITTEN
CONSENT OF SELLER (WHICH SHALL BE AT THE SOLE DISCRETION OF SELLER), UNTIL THE
EXPIRATION OR EARLIER TERMINATION OF THE SOJITZ AGREEMENT, BUYER WILL NOT
(A) SELL, TRANSFER OR OTHERWISE DISTRIBUTE ANY PRODUCTS WITHIN JAPAN, OR ENTER
INTO AN AGREEMENT OR ARRANGEMENT WITH ANOTHER PARTY FOR ITS SALE, TRANSFER OR
DISTRIBUTION OF PRODUCTS WITHIN JAPAN, OR (B) TAKE ANY OTHER ACTION TO
INTENTIONALLY CIRCUMVENT THE RESTRICTION SET FORTH IN CLAUSE (A) ABOVE.


 


2.7.2                                                WITHOUT THE PRIOR WRITTEN
CONSENT OF BUYER (WHICH SHALL BE AT THE SOLE DISCRETION OF BUYER), FOR A PERIOD
COMMENCING UPON THE EXPIRATION OF THE EXISTING OBLIGATIONS AND ENDING UPON THE
EXPIRATION OR EARLIER TERMINATION OF THIS AGREEMENT, SELLER WILL NOT (A) SELL,
TRANSFER OR OTHERWISE DISTRIBUTE ANY PRODUCTS WITHIN THE PEOPLE’S REPUBLIC OF
CHINA, OR ENTER INTO AN AGREEMENT OR ARRANGEMENT WITH ANOTHER PARTY FOR ITS
SALE, TRANSFER OR DISTRIBUTION OF PRODUCTS WITHIN THE PEOPLE’S REPUBLIC OF
CHINA, (B) TAKE ANY OTHER ACTION TO INTENTIONALLY CIRCUMVENT THE RESTRICTION SET
FORTH IN CLAUSE (A) ABOVE, OR (C) ENTER INTO ANY AGREEMENT (OTHER THAN ANY
AMENDMENT OR MODIFICATION TO THE EXISTING OBLIGATIONS OR THE EUREKA MOLY LLC
AGREEMENT THAT DOES NOT INCREASE THE TERM OF SUCH AGREEMENT OR INCREASE THE
AMOUNT OF MOLYBDENUM PRODUCT SOLD PURSUANT TO SUCH AGREEMENT) HAVING A TERM OF
ONE YEAR OR MORE PURSUANT TO WHICH SELLER AGREES TO SUPPLY MOLYBDENUM PRODUCTS
FROM THE MOUNT HOPE MINE AFTER THE TRIGGER DATE, UNLESS SUCH AGREEMENT INCLUDES
THE FOLLOWING LANGUAGE (THE “EXCLUSIVITY PROVISION”):


 


“WITHOUT THE PRIOR WRITTEN CONSENT OF [SELLER] (WHICH SHALL BE AT THE SOLE
DISCRETION OF [SELLER]), [PRODUCT PURCHASER] WILL NOT (A) SELL, TRANSFER OR
OTHERWISE DISTRIBUTE ANY MOLYBDENUM PRODUCTS WITHIN THE PEOPLE’S REPUBLIC OF
CHINA, OR ENTER INTO AN AGREEMENT OR ARRANGEMENT WITH ANOTHER PARTY FOR ITS
SALE, TRANSFER OR DISTRIBUTION OF MOLYBDENUM PRODUCTS WITHIN THE PEOPLE’S
REPUBLIC OF CHINA OR (B) TAKE ANY OTHER ACTION TO INTENTIONALLY CIRCUMVENT THE
RESTRICTION SET FORTH IN CLAUSE (A) ABOVE.”


 


AFTER 60 DAYS PRIOR WRITTEN NOTICE FROM BUYER TO SELLER THAT AN EXCLUSIVITY
PROVISION HAS BEEN BREACHED, OR AFTER SELLER’S KNOWLEDGE, AS DEFINED IN
SECTION 9.11(C) OF THE SECURITIES PURCHASE

 

9

--------------------------------------------------------------------------------



 


AGREEMENT, OF SUCH A BREACH, SELLER WILL TERMINATE THE AGREEMENT THAT HAS BEEN
BREACHED, UNLESS SELLER HAS NOTIFIED BUYER IN WRITING PRIOR TO THE EXPIRATION OF
SUCH 60-DAY PERIOD THAT IT (A) DOES NOT BELIEVE AN EXCLUSIVITY PROVISION HAS
BEEN BREACHED, OR (B) THAT ITS INVESTIGATION INTO WHETHER SUCH BREACH HAS
OCCURRED IS BEING DILIGENTLY PURSUED, BUT HAS NOT BEEN COMPLETED.


 


2.7.3                                                WITHOUT THE PRIOR WRITTEN
CONSENT OF SELLER (WHICH SHALL BE AT THE SOLE DISCRETION OF SELLER), FOR A
PERIOD COMMENCING UPON THE EXPIRATION OF THE EXISTING OBLIGATIONS AND ENDING
UPON THE EXPIRATION OR EARLIER TERMINATION OF THIS AGREEMENT, BUYER WILL NOT
(A) SELL, TRANSFER OR OTHERWISE DISTRIBUTE ANY PRODUCTS WITHIN ANY OF THE
COUNTRIES SET FORTH ON SCHEDULE C, OR ENTER INTO AN AGREEMENT OR ARRANGEMENT
WITH ANOTHER PARTY FOR ITS SALE, TRANSFER OR DISTRIBUTION OF PRODUCTS WITHIN ANY
OF THE COUNTRIES SET FORTH ON SCHEDULE C, OR (B) TAKE ANY OTHER ACTION TO
INTENTIONALLY CIRCUMVENT THE RESTRICTION SET FORTH IN CLAUSE (A) ABOVE.


 

2.8                               Buyer’s Failure to Pay.  Without limiting any
other rights set forth in this Agreement, including the termination rights set
forth in Section 5, Seller shall have no obligation to deliver any Products to
Buyer if any invoice required to be paid by Buyer pursuant to this Agreement
remains unpaid for a period of sixty days after the due date for such invoice,
unless such invoice is being contested in good faith.  In the case of a dispute,
the undisputed portion of the invoice shall be paid in accordance with the terms
of this Agreement and the contested portion of the invoice shall be resolved in
accordance with this Agreement.

 

2.9                               Amount of Product.  If Buyer is purchasing
Products pursuant to Section 2.2.1(b), 2.2.2(b) or 2.2.3(b):


 


2.9.1                                                BY NOVEMBER 1 OF EACH YEAR
SELLER SHALL PROVIDE BUYER WITH SELLER’S BEST ESTIMATE AND FORECAST OF PRODUCT
PRODUCTION AT THE MOUNT HOPE MINE FOR THE FOLLOWING YEAR ON A MONTH-TO-MONTH
BASIS OF (I) ESTIMATED PRODUCTION AND (II) BUYER’S SHARE OF THAT PRODUCTION. 
THE DETERMINATION WHETHER 16,000,000 POUNDS OR 70% OF SELLER’S SHARE OF PRODUCT
IS GREATER FOR THE FOLLOWING YEAR SHALL BE BASED ON SUCH FORECAST, AND SALES IN
THE FOLLOWING YEAR SHALL BE BASED ON SUCH DETERMINATION.


 


2.9.2                                                BY APRIL 15, JULY 15 AND
OCTOBER 15 OF EACH YEAR (COMMENCING WITH APRIL 15 OF THE SECOND YEAR IN WHICH
PRODUCT IS SOLD PURSUANT TO SECTION 2.2.1(B), 2.2.2(B) OR 2.2.3(B)), SELLER WILL
INFORM BUYER WHETHER, FOR THE PRIOR QUARTER 4,000,000 POUNDS OR 70% OF SELLER’S
SHARE OF PRODUCT WAS GREATER FOR THE PRIOR QUARTER.  IF BUYER PURCHASED LESS
PRODUCT THAN IT WAS REQUIRED TO PURCHASE PURSUANT TO SECTION 2.2.1(B),
2.2.2(B) OR 2.2.3(B) DURING THE PRIOR QUARTER, THEN SELLER SHALL SELL TO BUYER
AN AMOUNT OF PRODUCT EQUAL SUCH DEFICIENCY.  SUCH PRODUCT SHALL BE DELIVERED FCA
DELIVERY POINT AS SOON AS PRACTICABLE AT A PRICE EQUAL TO THE AVERAGE PRODUCT
PRICE FOR THE PRIOR QUARTER.


 


2.9.3                                                BY JANUARY 15 OF EACH YEAR
(COMMENCING WITH JANUARY 15 OF THE THIRD YEAR IN WHICH PRODUCT IS SOLD PURSUANT
TO SECTION 2.2.1(B), 2.2.2(B) OR 2.2.3(B)), SELLER WILL INFORM BUYER WHETHER,
FOR THE PRIOR YEAR 16,000,000 POUNDS OR 70% OF SELLER’S SHARE OF PRODUCT WAS
GREATER FOR THE PRIOR YEAR.  IF BUYER PURCHASED LESS PRODUCT THAN IT WAS
REQUIRED TO PURCHASE PURSUANT TO SECTION 2.2.1(B), 2.2.2(B) OR 2.2.3(B) DURING
THE PRIOR YEAR, THEN SELLER SHALL SELL TO BUYER AN AMOUNT OF PRODUCT EQUAL SUCH
DEFICIENCY.  SUCH PRODUCT SHALL BE DELIVERED FCA DELIVERY POINT AS SOON AS
PRACTICABLE AT A PRICE EQUAL TO THE AVERAGE PRODUCT PRICE FOR THE PRIOR

 

10

--------------------------------------------------------------------------------


 


YEAR.  IF BUYER PURCHASED MORE PRODUCT THAN IT WAS REQUIRED TO PURCHASE PURSUANT
TO SECTION 2.2.1(B), 2.2.2(B) OR 2.2.3(B) DURING THE PRIOR YEAR THEN, SUCH
OVERSUPPLY OF PRODUCT SHALL BE DEDUCTED FROM THE AMOUNT OF PRODUCT DELIVERED
OVER THE COURSE OF THE FIRST QUARTER OF THE CURRENT YEAR.


 


2.10                        BENEFICIAL OWNERSHIP REPORTING.


 


2.10.1                                          IF THE BUYER OWNERSHIP
PERCENTAGE IS LESS THAN 5% AND THIS AGREEMENT WOULD HAVE EXPIRED BUT FOR BUYER’S
CONTINUING GUARANTEE OF THE BANK LOAN, BUYER SHALL DELIVER TO SELLER PRIOR TO
THE FIRST DAY OF EACH QUARTER A STATEMENT OF BENEFICIAL OWNERSHIP FOR SUCH
QUARTER.


 


2.10.2                                          IF, FOR ANY QUARTER, BUYER FAILS
TO DELIVER A STATEMENT OF BENEFICIAL OWNERSHIP, SELLER MAY DEEM THE BUYER
OWNERSHIP PERCENTAGE TO BE THE SAME AS REPORTED IN THE LAST STATEMENT OF
BENEFICIAL OWNERSHIP RECEIVED BY SELLER.  IF, DUE TO A FAILURE TO DELIVER A
STATEMENT OF BENEFICIAL OWNERSHIP, BUYER PURCHASES AN AMOUNT OF PRODUCT THAT IS
DIFFERENT THAN THE AMOUNT IT WAS REQUIRED TO PURCHASE, THAT DIFFERENCE SHALL BE
ADDED OR SUBTRACTED, AS APPROPRIATE, TO THE AMOUNT OF PRODUCT DELIVERED TO BUYER
AS SOON AS PRACTICABLE FOLLOWING SELLER’S RECEIPT OF THE DELAYED STATEMENT OF
BENEFICIAL OWNERSHIP, AND SHALL BE PRICED AT THE AVERAGE PRODUCT PRICE FOR THE
MONTH IN WHICH IT SHOULD HAVE BEEN DELIVERED.


 

3.                                      Pricing and Payment Terms.  The price
payable by Buyer to Seller for Products supplied by Seller to Buyer pursuant to
this Agreement (the “Product Price”) shall be (a) for 75% of Products delivered,
equal to the Adjusted Market Price plus the Additional Product Price, if
applicable; and (b) for 25% of Products delivered, equal to the Base Product
Price plus the Additional Product Price, if applicable, subject to adjustment as
set forth elsewhere in this Agreement.

 

3.1                               Base Product Price.  The base price payable by
Buyer to Seller for Products supplied by Seller to Buyer pursuant to this
Agreement (the “Base Product Price”) will be as follows:

 


3.1.1                                                IF THE MARKET PRICE IS LESS
THAN OR EQUAL TO THE FLOOR PRICE, THE BASE PRODUCT PRICE WILL BE EQUAL TO THE
FLOOR PRICE; AND


 


3.1.2                                                IF THE MARKET PRICE EXCEEDS
THE FLOOR PRICE, THE BASE PRODUCT PRICE WILL BE DETERMINED AS FOLLOWS:


 

 

(a)

If the Market Price is less than or equal to the First Threshold, the Base
Product Price will be calculated as follows:

 

 

 

 

 

Floor Price

 

+  

[(Market Price – Floor Price) x {****}]

 

 

 

 

(b)

If the Market Price is more than the First Threshold but less than the Second
Threshold, the Base Product Price will be calculated as follows:

 

11

--------------------------------------------------------------------------------


 

 

 

Floor Price

 

+  

[(First Threshold – Floor Price)  x  {****}]

 

+  

[(Market Price – First Threshold)  x  {****}]

 

 

 

 

(c)

If the Market Price exceeds the Second Threshold, the Product Price will be
calculated as follows:

 

 

 

 

 

Floor Price

 

+  

[(First Threshold – Floor Price)   x  {****}]

 

+  

[(Second Threshold – First Threshold)  x  {****}]

 

+  

[(Market Price – Second Threshold)  x  {****}]

 

3.2                               Additional Product Price.  Buyer will pay an
additional amount (the “Additional Product Price”) for Products that are
supplied hereunder (as agreed to by Buyer and Seller as set forth herein) in a
form other than TMO powder packaged in bulk super sacks, equal to Seller’s
additional costs to (i) convert such Products from the form required to be
delivered hereunder to such other form of Products, and (ii) package such other
form of Product, plus 10% of such additional cost.

 


3.3                               ENTRY INTO OTHER SUPPLY AGREEMENTS.  IF,
DURING THE TERM, SELLER ENTERS INTO ANY OTHER AGREEMENT OR SERIES OF RELATED
AGREEMENTS (A) PURSUANT TO WHICH SELLER AGREES TO SUPPLY MOLYBDENUM PRODUCTS
FROM THE MOUNT HOPE MINE TO A THIRD PARTY PRIOR TO THE TRIGGER DATE OR
(B) HAVING A TERM OF ONE YEAR OR MORE PURSUANT TO WHICH SELLER AGREES TO SUPPLY
MOLYBDENUM PRODUCTS FROM THE MOUNT HOPE MINE AFTER THE TRIGGER DATE, AND IN
EITHER CASE SUCH AGREEMENT CONTEMPLATES A FLOOR PRICE THAT IS MORE THAN
US${****} PER POUND LOWER THAN THE FLOOR PRICE IN EFFECT IN ANY MONTH DURING THE
TERM, THEN SELLER WILL PROMPTLY PROVIDE BUYER NOTICE THEREOF TOGETHER WITH A
COPY OF SUCH AGREEMENT(S).  WITHIN 30 DAYS OF DELIVERY OF SUCH NOTICE, BUYER
MAY, AT ITS OPTION, DELIVER WRITTEN NOTICE TO SELLER OF ITS DESIRE TO AMEND THIS
AGREEMENT TO PROVIDE FOR THE SAME MONTHLY FLOOR PRICE AND ALL OTHER FINANCIAL
TERMS AND CONDITIONS AS SUCH NEW AGREEMENT(S), AND THE PARTIES AGREE TO
COOPERATE PROMPTLY AND IN GOOD FAITH TO PREPARE AND EXECUTE SUCH AMENDMENT.  IF
THE PARTIES ARE UNABLE TO DO SO WITHIN 60 DAYS AFTER DELIVERY OF BUYER’S NOTICE
OF ITS DESIRE TO AMEND THIS AGREEMENT, SUCH MATTER WILL BE RESOLVED PURSUANT TO
THE PROCEDURES SET FORTH IN SECTION 22.


 


3.4                               DETERMINATION OF MARKET PRICE.  NO LATER THAN
NOVEMBER 30 OF EACH YEAR DURING THE TERM OF THIS AGREEMENT, BUYER WILL GIVE
WRITTEN NOTICE TO SELLER OF THE PERCENTAGE OF PRODUCT TO BE DELIVERED DURING THE
FOLLOWING CALENDAR YEAR TO WHICH THE PRICING BASIS DESCRIBED IN CLAUSE (A) OF
THE DEFINITION OF “MARKET PRICE” IN SECTION 1.1 WILL APPLY, AND THE PERCENTAGE
OF PRODUCT TO BE DELIVERED DURING THE FOLLOWING YEAR TO WHICH THE PRICING BASIS
DESCRIBED IN CLAUSE (B) OF THE DEFINITION OF “MARKET PRICE” IN SECTION 1.1 WILL
APPLY, WHICH WILL AGGREGATE 100%.


 

4.                                      Deliveries and Invoices.

 

4.1                               Delivery Point.  Except as otherwise set forth
herein, all Products will be delivered to the Delivery Point.  The Product Price
calculations provided in this Agreement are

 

12

--------------------------------------------------------------------------------


 

on an FCA Delivery Point basis for delivery by Seller to the Delivery Point. 
Title and risk in each shipment of Products will pass from Seller to Buyer upon
delivery  FCA Delivery Point.

 

4.2                               Invoices.

 


4.2.1                                                ON OR AFTER THE EARLIER OF
SELLER’S RECEIPT OF A BILL OF LADING EVIDENCING BUYER’S RECEIPT OF PRODUCT AT
THE DELIVERY POINT, AND THE END OF EACH MONTH, SELLER WILL INVOICE BUYER BY
SENDING AN INVOICE TO THE COMPETENT AUTHORITY FOR THE PRODUCT DELIVERED (OR FOR
WHICH BUYER IS OBLIGATED TO PAY PURSUANT TO SECTION 2.4 DURING THAT MONTH), AND
THE CORRESPONDING PRODUCT PRICE.


 


4.2.2                                                IF AT THE TIME OF SELLER’S
RECEIPT OF A BILL OF LADING OR THE END OF A MONTH, THE PRICE FOR THE PRODUCT
SOLD HAS NOT BEEN DETERMINED, SELLER WILL ISSUE A PROVISIONAL INVOICE BASED ON
THE AVERAGE PRODUCT PRICE OF PRODUCTS DELIVERED IN THE PRIOR MONTH IN WHICH THE
PRODUCT PRICE WAS KNOWN (A “PROVISIONAL INVOICE”).  IF A PROVISIONAL INVOICE IS
ISSUED, BUYER SHALL PAY 90% OF THE AMOUNT OF SUCH PROVISIONAL INVOICE PURSUANT
TO THE TERMS OF SECTION 4.2.  SELLER SHALL ISSUE A FINAL INVOICE AS SOON AS THE
CORRECT PRODUCT PRICE IS KNOWN, WHICH SHALL SET FORTH THE DIFFERENCE, IF ANY,
BETWEEN THE AMOUNT PAID PURSUANT TO THE PROVISIONAL INVOICE AND THE CORRECT
PRODUCT PRICE.  TO THE EXTENT THAT THE ACTUAL PRODUCT PRICE EXCEEDS THE AMOUNT
PAID PURSUANT TO THE PROVISIONAL INVOICE, BUYER SHALL PROMPTLY PAY SUCH
DIFFERENCE TO SELLER.  TO THE EXTENT THAT THE ACTUAL PRODUCT PRICE IS LESS THAN
THE AMOUNT PAID PURSUANT TO THE PROVISIONAL INVOICE, SUCH AMOUNT SHALL BE
CREDITED AGAINST THE AMOUNT OWED BY BUYER ON THE NEXT INVOICE ISSUED BY SELLER
TO BUYER.


 


4.2.3                                                THE AMOUNT SHOWN ON SUCH
INVOICE (OR 90% OF THE AMOUNT IN THE CASE OF A PROVISIONAL INVOICE) WILL BE DUE
AND PAYABLE BY WIRE TRANSFER TO AN ACCOUNT IDENTIFIED BY SELLER WITHIN 30 DAYS
OF THE ISSUANCE OF THE INVOICE.  IF BUYER FAILS TO PAY ANY INVOICE AMOUNT DUE
PURSUANT TO THIS AGREEMENT ON OR BEFORE THE APPLICABLE DUE DATE, INTEREST ON THE
UNPAID AMOUNT AT A RATE PER ANNUM EQUAL TO THREE-MONTH LIBOR PLUS 1.5% WILL
ACCRUE DAILY FROM THE APPLICABLE DUE DATE UNTIL THE DATE THE UNPAID AMOUNT IS
PAID AND SHALL BE DUE AND PAYABLE AT THE TIME WHEN THE UNPAID AMOUNT IS PAID OR
OTHERWISE WITHIN FIVE BUSINESS DAYS AFTER DEMAND BY SELLER THEREFOR.


 

4.3                               Assaying Adjustments.

 


4.3.1                                                BUYER HAS THE RIGHT TO
APPOINT A NEUTRAL SAMPLER (THE “SAMPLER”), APPROVED BY SELLER (WHICH APPROVAL
WILL NOT BE UNREASONABLY WITHHELD OR DELAYED), TO TAKE SAMPLES OF THE PRODUCTS
AT THE DELIVERY POINT.  IN THE EVENT THAT BUYER DETERMINES THAT SELLER HAS
DELIVERED NON-CONFORMING PRODUCT WHICH SHOULD RESULT IN AN ADJUSTMENT TO THE
PRODUCT PRICE (AN “ASSAY ADJUSTMENT”), BUYER WILL NOTIFY SELLER IN WRITING OF
SUCH DETERMINATION (ALONG WITH ITS RESULTS OF ANALYSIS OF SUCH PRODUCT) WITHIN
60 DAYS OF DELIVERY OF SUCH PRODUCT.  BUYER AND SELLER WILL APPOINT A MUTUALLY
AGREEABLE THIRD PARTY TO ASSIST IN THE RESOLUTION OF SUCH MATTER (THE “REFEREE”)
WITHIN 30 DAYS OF DELIVERY OF SUCH NOTICE.  IF BUYER AND SELLER FAIL TO APPOINT
THE REFEREE WITHIN SUCH 30-DAY PERIOD, SGS GROUP (OR SUCH OTHER MUTUALLY
AGREEABLE THIRD PARTY, IN THE EVENT THAT SGS GROUP OR ITS SUCCESSOR CEASES TO
EXIST) WILL APPOINT THE REFEREE AT EITHER BUYER’S OR SELLER’S REQUEST.  THE
REFEREE WILL ANALYZE THE SAMPLE OF SUCH PRODUCT TAKEN BY THE SAMPLER AND THE
CLOSEST TO THE REFEREE’S RESULTS OF EITHER THE ASSAY SET FORTH IN THE NOTICE

 

13

--------------------------------------------------------------------------------


 


DELIVERED BY BUYER PURSUANT TO THIS SECTION 4.3.1, OR THE ASSAY SET FORTH IN THE
RELEVANT CERTIFICATE SUPPLIED BY SELLER PURSUANT TO SECTION 2.6 WILL BE FINAL
AND BINDING UPON BUYER AND SELLER, IN THE EVENT OF A TIE THE REFEREE RESULTS
WILL GOVERN.


 


4.3.2                                                THE COSTS AND EXPENSES
RELATED TO THE PROCEDURES SET FORTH IN THIS SECTION 4.3 (INCLUDING THE COSTS OF
THE SAMPLER) WILL BE BORNE BY THE PARTY WHOSE RESULTS ARE FURTHEST FROM THE
RESULTS OF THE SAMPLER.  IN THE EVENT THAT THE RESULTS OF THE SAMPLER ARE
EXACTLY BETWEEN THOSE OF SELLER AND THE BUYER, EACH OF SELLER AND THE BUYER WILL
BEAR 50% OF ANY SUCH COSTS AND EXPENSES.  FOR THE PURPOSE OF THE FOREGOING, THE
“RESULTS” OF SELLER WILL REFER TO THE ASSAY RESULTS SET FORTH ON THE RELATED
INVOICE.


 


4.3.3                                                IN THE EVENT THAT THE FINAL
DETERMINATION RESULTS IN AN OBLIGATION ON A PARTY TO PAY ADDITIONAL AMOUNTS OR
TO REIMBURSE ANY SUM, SUCH PAYMENT OR REIMBURSEMENT WILL BE SETTLED PROMPTLY BY
CREDIT OR DEBIT NOTES AND THE INVOICE FOLLOWING THE FINAL DETERMINATION SHALL BE
ADJUSTED ACCORDINGLY.


 

4.4                               No Prejudice.  Payment of an invoice by Buyer
does not constitute acceptance of the Products covered by such invoice and is
without prejudice to any and all claims Buyer may have against Seller in
connection therewith.  Buyer will have the right to accept any portion of any
shipment of Products notwithstanding that it may reject the balance thereof. 
Acceptance by Buyer of all or any portion of a shipment of Products will not
constitute a waiver of any claim which Buyer may have regarding the Products.

 

5.                                      Term; Termination.

 

5.1                               Term.  The initial term of this Agreement will
commence on the Effective Date and expire on the later of (a) the first date
after the Bank Loan Maturity Date when the Buyer Ownership Percentage is less
than 5% and (b) the date the Buyer ceases to guarantee the Bank Loan, unless
sooner terminated in accordance with this Section 5; provided, however, this
Agreement shall not expire automatically pursuant to subsection (a) if the Buyer
Ownership Percentage is less than 5% due to a Change of Control or the
occurrence of a Major Transaction.

 

5.2                               Termination.  This Agreement may be terminated
by:

 


5.2.1                                                EITHER BUYER OR SELLER AT
ANY TIME IN THE EVENT OF A MATERIAL BREACH OF THIS AGREEMENT BY THE OTHER,
PROVIDED A WRITTEN TERMINATION NOTICE IDENTIFYING THE MATERIAL BREACH HAS BEEN
GIVEN TO THE BREACHING PARTY AND THE BREACH HAS NOT BEEN CURED WITHIN 60 DAYS
FROM THE DATE OF SAID NOTICE; PROVIDED FURTHER THAT FOR CLARIFICATION PURPOSES
ANY BREACH OF SECTION 2.7 WILL BE CONSIDERED TO BE A “MATERIAL BREACH” OF THIS
AGREEMENT; OR


 


5.2.2                                                EITHER BUYER OR SELLER AT
ANY TIME, BY WRITTEN NOTICE, IN THE EVENT:


 

(A)                                  OF INSOLVENCY OF THE OTHER;

 

(B)                                 OF THE FILING OF A VOLUNTARY PETITION IN
BANKRUPTCY OF THE OTHER;

 

14

--------------------------------------------------------------------------------


 

(C)                                  OF THE MAKING OF AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS BY THE OTHER, EXCLUDING ASSIGNMENTS OF ACCOUNTS RECEIVABLE;

 

(D)                                 OF THE INABILITY OF THE OTHER TO PAY ITS
DEBTS AS THEY COME DUE;

 

(E)                                  THE OTHER HAS A RECEIVER OR OTHER CUSTODIAN
OF ANY KIND APPOINTED TO ADMINISTER ANY SUBSTANTIAL AMOUNT OF THE OTHER’S
PROPERTY;

 

(F)                                    OF THE FILING OF AN INVOLUNTARY PETITION
IN BANKRUPTCY WITH RESPECT TO THE OTHER;

 

(G)                                 ANY PROCEEDINGS FOR THE REORGANIZATION OF
THE OTHER, OR FOR THE READJUSTMENT OF ANY OF THE OTHER’S DEBTS, UNDER ANY LAWS,
NOW OR HEREAFTER EXISTING, FOR THE RELIEF OF INSOLVENT DEBTORS, WILL BE
COMMENCED BY OR AGAINST THE OTHER; OR

 

(H)                                 OF THE DISCONTINUATION OF THE OTHER OF ITS
BUSINESS;

 


5.2.3                                                BY BUYER, IN THE EVENT THAT
AFTER THE TRIGGER DATE, SELLER FAILS TO MEET THE DELIVERY REQUIREMENTS OF
PRODUCTS SET FORTH IN SECTION 2 FOR A PERIOD OF NINETY DAYS, PROVIDED A WRITTEN
TERMINATION NOTICE IDENTIFYING THE FAILURE TO DELIVERY PRODUCT HAS BEEN GIVEN TO
SELLER AND THE FAILURE HAS NOT BEEN CORRECTED WITHIN 30 DAYS FROM THE DATE SUCH
NOTICE WAS GIVEN; OR


 


5.2.4                                                BY SELLER, IN THE EVENT
THAT BUYER FAILS TO PAY ANY AMOUNT REQUIRED TO BE PAID BY BUYER PURSUANT TO THIS
AGREEMENT ON OR BEFORE THE DUE DATE THEREFOR UNDER THIS AGREEMENT, PROVIDED A
WRITTEN TERMINATION NOTICE IDENTIFYING THE UNPAID AMOUNT HAS BEEN GIVEN TO BUYER
AND THE INVOICE HAS NOT BEEN PAID WITHIN 60 DAYS FROM THE DATE SUCH NOTICE WAS
GIVEN; OR


 


5.2.5                                                BY SELLER, IN THE EVENT
THAT BUYER FAILS TO PROVIDE A STATEMENT OF BENEFICIAL OWNERSHIP DUE PURSUANT TO
SECTION 2.10 FOR A PERIOD OF 30 DAYS AFTER SUCH STATEMENT IS DUE, PROVIDED A
WRITTEN TERMINATION NOTICE IDENTIFYING THE FAILURE TO PROVIDE A STATEMENT OF
BENEFICIAL OWNERSHIP HAS BEEN GIVEN TO BUYER AND THE STATEMENT OF BENEFICIAL
OWNERSHIP HAS NOT BEEN DELIVERED TO SELLER WITHIN 60 DAYS FROM THE DATE SUCH
NOTICE WAS GIVEN.


 

5.3                               Effect of Termination.  Unless notified
otherwise by Buyer, upon a termination of this Agreement, Seller will fill all
outstanding obligations to supply the Products in accordance with the terms of
this Agreement.  Buyer will accept and pay for all conforming Products delivered
in accordance herewith.  Termination will be without prejudice to the rights and
obligations of the parties which have accrued prior to the effective date of
termination.  Sections 4, 6 and 8 through 24, inclusive, will survive the
expiration or termination of this Agreement.

 

15

--------------------------------------------------------------------------------


 

6.                                      Indemnification.

 

6.1                               Procedure.  If Buyer claims that any of the
Products fail to conform with the Specifications or fail to be in compliance
with all applicable laws (excluding claims relating to Assay Adjustments which
will be resolved in accordance with Section 4.3), Buyer will notify Seller of
its claim (“Claim”), and provide Seller with all relevant documentation of the
Claim, no later than 60 days after the date of delivery of such Products.  Upon
receipt of a Claim, Seller will have the right to inspect such Products and all
evidence of the Claim, and Seller and Buyer will attempt to reach an agreement
as to whether the Claim is valid.

 

6.2                               Remedies.  If it is determined by Buyer and
Seller that the Claim is valid, Seller will elect one of the following actions
to remedy the failure, and will deliver notice thereof to Buyer 30 days prior to
taking any such action:

 


6.2.1                                                DELIVERING TO BUYER
CONFORMING PRODUCTS TO REPLACE THE NONCONFORMING PRODUCTS;


 


6.2.2                                                REFUNDING TO BUYER THE
PURCHASE PRICE PAID BY BUYER WITH RESPECT TO THE NONCONFORMING PRODUCTS IN
RETURN PROVIDED THAT SELLER WILL HAVE THE OPTION TO TAKE POSSESSION OF THE
NONCONFORMING PRODUCTS; OR


 


6.2.3                                                APPLYING A CREDIT TO THE
NEXT PURCHASE TO BE MADE BY BUYER HEREUNDER.


 

If, upon receipt of notice of the intent to take one of the actions above, Buyer
instead desires Seller to take another action listed above to remedy the
failure, Buyer will deliver notice of such desire to Seller.  If upon delivery
of such notice Buyer and Seller do not agree on the action to be taken, such
matter will be resolved pursuant to the arbitration procedures set forth in
Section 22.  The removal and replacement of nonconforming Products will be at
Seller’s sole expense (including all costs of transportation, duties, taxes and
insurance), and Seller will reimburse Buyer for all costs (including all costs
incurred with respect to transportation, duties, taxes and insurance) incurred
by Buyer in connection with the replacement of nonconforming Products.

 

If Buyer and Seller cannot agree on the validity of a Claim, such matter will be
considered a Dispute and will be resolved pursuant to the procedures set forth
in Section 22.

 

6.3                               Limitations.  TO THE MAXIMUM EXTENT PERMITTED
BY APPLICABLE LAW, EXCEPT AS PROVIDED HEREIN, SELLER EXPRESSLY DISCLAIMS, AND
MAKES NO OTHER EXPRESS OR IMPLIED WARRANTIES OF ANY TYPE, WHETHER OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR USE OR OTHERWISE, WITH
RESPECT TO THE PRODUCTS.

 

6.4                               Indemnification by Seller.  Seller will at all
times defend, indemnify, protect and hold harmless Buyer and its affiliates and
their directors, officers, agents, employees, participants and assigns, from and
against any and all Losses arising in whole or in part out of the willful
misconduct and/or negligent performance of any obligations of Seller under this
Agreement; provided, however, that Seller will not be required to indemnify any
indemnified Person for any Losses to the extent resulting from the misconduct or
negligence of such indemnified Person.

 

16

--------------------------------------------------------------------------------


 

7.                                      Force Majeure.  Neither Buyer nor Seller
will be liable to the other for default or delay in the performance of its
obligations hereunder when and to the extent that such default or delay is
caused by order, injunction or stay entered by any court with valid
jurisdiction, war, civil commotion, strike, labor dispute, work stoppage or
slowdown, storm, earthquake, explosion, insurrection, epidemic or quarantine
restriction, fire, flood, act of God, the inability to maintain in full force
and effect all permits required to carry out planned mining operations due to
intervention of government  or any other similar contingency beyond the
reasonable control of the parties (the occurrence of any of the foregoing will
be an “Event of Force Majeure”); provided, however, that no Event of Force
Majeure will have occurred in the event of a strike, labor dispute, work
stoppage or slowdown initiated by, or involving only, workers or employees
within Seller’s organization.  The  occurrence of an Event of Force Majeure will
not terminate this Agreement, absent the written consent of the parties
otherwise; provided, however, that Buyer may, at its option, terminate this
Agreement if an Event of Force Majeure prevents, or Buyer reasonably anticipates
that it will prevent, Seller from meeting its obligations in whole or in
substantial part under this Agreement for more than ninety consecutive days
during the Term.  Both Seller and Buyer will use their commercially reasonable
best efforts to avoid the occurrence and remove the causes of an Event of Force
Majeure and to continue performance of their respective obligations hereunder
promptly following the removal of such causes.  If an Event of Force Majeure
prevents a party from meeting its obligations hereunder in part, but not in
whole, the parties will use their commercially reasonable best efforts to
equitably adjust the parties’ respective obligations hereunder consistent with
and in furtherance of the purposes hereof.  Should Seller invoke force majeure
conditions, the Buyer will be entitled to obtain from alternative sources such
Products as it reasonably requires during the period that Events of Force
Majeure subsist, and the quantities Products obtained under such conditions will
be deducted from the amount of Products Buyer is required to purchase hereunder.

 

8.                                      Confidentiality.

 

8.1                                 DURING THE TERM, EACH OF BUYER AND SELLER
WILL BE IN A POSITION TO RECEIVE CERTAIN OF EACH OTHER’S CONFIDENTIAL,
PRIVILEGED AND PROPRIETARY INFORMATION (“CONFIDENTIAL INFORMATION”); PROVIDED
THAT CONFIDENTIAL INFORMATION EXCLUDES ANY INFORMATION:

 

8.1.1                                                WHICH IS OR BECOMES
AVAILABLE TO THE PUBLIC THROUGH NO ACT, OMISSION OR FAULT OF, AND ABSENT ANY
BREACH OF A COVENANT OR OBLIGATION HEREUNDER BY, THE PARTY WHOSE OBLIGATION IT
IS TO KEEP SUCH INFORMATION CONFIDENTIAL;

 

8.1.2                                                WHICH THE PARTY WHOSE
OBLIGATION IT IS TO KEEP SUCH INFORMATION CONFIDENTIAL MAY HAVE RECEIVED
LAWFULLY FROM ANY THIRD PARTY WITHOUT RESTRICTIONS AS TO DISCLOSURE THEREOF AND
WITHOUT BREACH OF THIS AGREEMENT; OR

 

8.1.3                                                WHICH WAS DEVELOPED BY THE
PARTY WHOSE OBLIGATION IT IS TO KEEP SUCH INFORMATION CONFIDENTIAL WITHOUT (AS
ESTABLISHED BY DOCUMENTATION OR BY OTHER APPROPRIATE EVIDENCE) THE USE OF THE
OTHER PARTY’S CONFIDENTIAL INFORMATION OR ANY BREACH OF THIS AGREEMENT OR ANY
OTHER AGREEMENT.

 

Seller agrees that the Confidential Information of Buyer, and Buyer agrees that
the Confidential Information of Seller, is an integral and key part of the
assets of each respective

 

17

--------------------------------------------------------------------------------


 

entity and that the unauthorized use or disclosure of the other party’s
Confidential Information would seriously damage the owner thereof in its
business.  As a consequence of the above, Seller and Buyer hereby agree that,
during the Term and thereafter:

 

8.2                                 DURING THE TERM OF THIS AGREEMENT AND UNTIL
THE FIFTH ANNIVERSARY OF THE EXPIRATION OR EARLIER TERMINATION OF THIS
AGREEMENT, NEITHER OF SELLER AND BUYER WILL, DIRECTLY OR INDIRECTLY:

 

8.2.1                                                USE ANY OF THE OTHER
PARTY’S CONFIDENTIAL INFORMATION, EXCEPT AS MAY BE NECESSARY TO PERFORM ITS
OBLIGATIONS HEREUNDER; OR

 

8.2.2                                                DISCLOSE, FURNISH OR MAKE
ACCESSIBLE, OR CAUSE ANY PERSON TO DISCLOSE, FURNISH OR MAKE ACCESSIBLE, ANY
ASPECT OF THE OTHER PARTY’S CONFIDENTIAL INFORMATION TO ANY PERSON (OTHER THAN
THE OTHER PARTY),

 

except, in either case Section 8.2.1 or 8.2.2, as set forth in Section 8.1.2 or
as may be expressly authorized by the other party in writing or as required by
Law or pursuant to a court order; provided, however, that prior to any compelled
disclosure, the party whose obligation it is to keep such information
confidential will have given the other party notice of the circumstances
relating to such compelled disclosure and an opportunity to seek an appropriate
protective order with respect thereto.

 

8.3                                 EXCEPT AS REQUIRED BY LAW OR PURSUANT TO A
COURT ORDER, EACH OF SELLER AND BUYER WILL:

 

8.3.1                                                USE NO LESS THAN THE CARE A
REASONABLY PRUDENT PERSON WOULD USE IN SAFEGUARDING HIS, HER OR ITS CONFIDENTIAL
INFORMATION;

 

8.3.2                                                LIMIT ACCESS TO THE OTHER
PARTY’S CONFIDENTIAL INFORMATION TO ITS EMPLOYEES AND REPRESENTATIVES WHO
REQUIRE ACCESS TO SUCH CONFIDENTIAL INFORMATION FOR THE PURPOSES OF PERFORMING
ITS OBLIGATIONS HEREUNDER AND WHO HAVE AGREED TO BE BOUND BY THE TERMS OF THIS
SECTION 8; AND

 

8.3.3                                                REFRAIN FROM ANY ACTION OR
CONDUCT WHICH MIGHT REASONABLY OR FORESEEABLY BE EXPECTED TO COMPROMISE THE
CONFIDENTIAL, PRIVILEGED OR PROPRIETARY NATURE OF THE OTHER PARTY’S CONFIDENTIAL
INFORMATION.

 

8.4                                 EACH OF SELLER AND BUYER WILL COMPLY WITH
REASONABLE REQUESTS MADE BY THE OTHER FROM TIME TO TIME REGARDING THE PROTECTION
OF THE CONFIDENTIAL, PRIVILEGED AND PROPRIETARY NATURE OF THE OTHER PARTY’S
CONFIDENTIAL INFORMATION.  UPON THE WRITTEN REQUEST OF EITHER PARTY, THE OTHER
PARTY WILL PROMPTLY RETURN TO THE REQUESTING PARTY ALL OF THE REQUESTING PARTY’S
CONFIDENTIAL INFORMATION, INCLUDING ANY AND ALL COPIES AND SUMMARIES THEREOF, IN
EACH CASE IN ANY FORMAT (WHETHER WRITTEN, ELECTRONIC OR OTHERWISE).

 

8.5                                 FOR PURPOSES OF THIS SECTION 8, THE TERM THE
“SELLER” WILL INCLUDE ALL AFFILIATES OF SELLER, AND THE TERM “BUYER” WILL
INCLUDE ALL AFFILIATES OF BUYER.  NOTHING IN THIS SECTION 8 WILL OPERATE TO
PREVENT A PARTY FROM DISCLOSING SUCH INFORMATION AS IS REQUIRED BY

 

18

--------------------------------------------------------------------------------

 

 


 

APPLICABLE LAW OR THE RULES OR POLICIES OF ANY SECURITIES EXCHANGE ON WHICH A
PARTY’S SECURITIES MAY BE LISTED.

 

9.                                      Waiver.  The failure of any party to
enforce at any time any of the provisions of this Agreement will in no way be
construed to constitute a waiver of any such provision nor in any way to affect
the validity of this Agreement or any part hereof, including the right of any
party thereafter to enforce each and every provision.  The waiver by any party
of any breach or violation of any provision of this Agreement by the other
parties will not operate or be construed to be a waiver of any subsequent breach
or violation thereof.

 

10.                               Governing Law; Language.  This Agreement and
the rights and obligations of the parties hereunder shall be construed in
accordance with and governed by the laws of the State of New York, including
Section 5-1401 of the New York General Obligation Law, applicable to agreements
made and to be performed entirely within the State of New York, without giving
effect to the conflict of law principles thereof that would cause the
application of the laws of any jurisdiction other than the State of New York. 
This Agreement has been negotiated and executed by the parties in English.  In
the event any translation of this Agreement is prepared for convenience or any
other purpose, the provisions of the English version shall govern.  For the
avoidance of doubt, to the extent it would otherwise be applicable, the United
Nations Convention on the International Sales of Goods shall not apply to this
Agreement, and all questions of interpretation regarding the sale of any goods
purchased under this Agreement shall be determined in accordance with the
Uniform Commercial Code as adopted and in effect in the State of New York.

 

11.                               Notices.  All notices, requests, consents and
other communications hereunder shall be in writing, shall be addressed to the
receiving party’s address set forth below or to such other address as a party
may designate by notice under this Section 11, and shall be either (a) delivered
by hand, (b) made by telecopy or facsimile transmission or (c) sent by Federal
Express, DHL, UPS or another internationally recognized delivery service.

 

If to Buyer

 

 

or Guarantor:

 

China Han Long Mining Development Limited

 

 

Suite 2903, 9 Castlereagh Street,

 

 

Sydney NSW 2000 Australia

 

 

Attention:  Steven Xiao

 

 

Facsimile:  +61 29235 2482

 

 

 

With copies to:

 

McCarthy Tétrault

 

 

Suite 1300, Pacific Centre

 

 

777 Dunsmuir Street

 

 

Vancouver, British Columbia

 

 

V7Y 1K2 Canada

 

 

Attention:  Joyce Lee

 

 

Facsimile:  +1 (604) 643-7900

 

 

 

 

 

Parr Brown Gee & Loveless

 

19

--------------------------------------------------------------------------------


 

 

 

185 South State Street

 

 

Suite 800

 

 

Salt Lake City, Utah 84111

 

 

U.S.A.

 

 

Attention:  Scott W. Loveless

 

 

Facsimile:  +1 (801) 532-7750

 

 

 

If to Seller:

 

General Moly, Inc.

 

 

1726 Cole Blvd.

 

 

Suite 115

 

 

Lakewood, CO 80401

 

 

U.S.A.

 

 

Attention:  Chief Executive Officer

 

 

Facsimile:  +1 (303) 928-8598

 

 

 

With a copy to:

 

Holme Roberts & Owen LLP

 

 

1700 Lincoln Street

 

 

Suite 4100

 

 

Denver, CO 80203-4541

 

 

U.S.A.

 

 

Attention:  W. Dean Salter, Esq.

 

 

Facsimile:  +1 (303) 866-0200

 

All notices, requests, consents and other communications hereunder shall be
deemed to have been given (i) if by hand, at the time of the delivery thereof to
the receiving party at the address of such party set forth above; (ii) if by
telecopy or facsimile transmission, on the day that receipt thereof has been
acknowledged by electronic confirmation or otherwise; or (iii) if sent by
internationally recognized delivery service, on the day of actual receipt.

 

12.                               Rules of Construction.  The parties hereto
agree that they have been represented by counsel during the negotiation,
preparation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

 

13.                               Assignment; No Benefit.  This Agreement will
be binding upon, inure to the benefit of and be enforceable by the respective
successors and permitted assigns of the parties.  This Agreement may not be
assigned or otherwise transferred by Buyer or Seller without the prior written
consent of the other; provided that Buyer may, without the consent of Seller,
assign its rights and obligations under this Agreement to an Affiliate of
Buyer.  Buyer hereby acknowledges that any proposed assignment by Buyer to any
other party, by operation of law or otherwise, is subject to Seller’s consent,
which will be in Seller’s sole discretion and may be conditioned upon amendment
to the payment terms set forth herein. Except as expressly contemplated by
Section 6.4, nothing in this Agreement shall be construed to create any rights
or

 

20

--------------------------------------------------------------------------------


 

obligations except between the parties, and no Person shall be regarded as a
third-party beneficiary of this Agreement.

 

14.                               Relationship of the Parties.  It is understood
that each party is conducting business as a separate and distinct legal entity. 
Under no circumstances will any party, its agents and/or employees be considered
agents, partners, representatives or employees of the other parties.  No party
will have the right to act as the legal representative of the other parties or
to bind such other parties in any respect whatsoever or to incur any debts or
liability in the name of or on behalf of such other parties.  This Agreement
creates no relationships of joint venturers, partners, associates or principal
and agent between the parties.

 

15.                               Severability.  The provisions of this
Agreement will be deemed severable and the invalidity or unenforceability of any
provision will not affect the validity or enforceability of the other provisions
hereof; provided that if any provision of this Agreement, as applied to any
party or to any circumstance, is adjusted by a governmental body, arbitrator, or
mediator not to be enforceable in accordance with its terms, the parties agree
that the governmental body, arbitrator, or mediator making such determination
will have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

16.                               Taxes and Expenses.  Except as expressly
provided herein, each party will be responsible for payment of all taxes, if
any, imposed upon it by applicable Law in connection with this Agreement;
provided, that with respect to any new or increased taxes that come into effect
due to changes in Law after the date of this Agreement, Seller will only be
responsible for the portion of such taxes that are commonly borne by suppliers
of Products in the industry.  Each party will pay all of its own administrative
expenses, including the fees and expenses of its counsel and other agents and
representatives, incurred in connection with the preparation, execution and
performance of this Agreement. Notwithstanding any provision in this Agreement,
Seller will deduct and withhold any and all amounts required to be withheld and
paid to any taxing authority in respect of any payments to be made to Buyer.  In
no event will Seller pay any “additional amounts” or “gross-up” payments to
Buyer in order to compensate Buyer for any reduction in the net after-tax
proceeds it receives as a result of any amounts deducted and withheld by Seller.

 

17.                               Currency.  All references to dollars or
amounts of money in this Agreement will be in Dollars.

 

18.                               Counterparts.  This Agreement may be executed
in counterparts (including by facsimile or similar means of electronic
communication), each of which shall be deemed an original and all of which
together shall constitute one agreement.  This Agreement may be executed by
facsimile signatures.

 

19.                               Entire Agreement.  This Agreement, including
schedules, exhibits or other documents referred to herein, embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in this

 

21

--------------------------------------------------------------------------------


 

Agreement shall affect, or be used to interpret, change or restrict, the express
terms and provisions of this Agreement.

 

20.                               Amendment.  The terms and provisions of the
Agreement may be modified, amended or waived, or consent for the departure from
such terms and provisions may be granted, only by written consent of Seller and
Buyer.  Each such waiver or consent shall be effective only in the specific
instance and for the purpose for which it was given, and shall not constitute a
continuing waiver or consent.

 

21.                               Waiver of Jury Trial.  Each of the parties
hereto hereby waives to the fullest extent permitted by applicable Law any right
it may have to a trial by jury with respect to any litigation directly or
indirectly arising out of, under or in connection with this Agreement or the
transactions contemplated hereby.

 

22.                               Dispute Resolution.  All disputes between the
parties arising out of, relating to or in connection with this Agreement (a
“Dispute”) and not otherwise settled by agreement between the parties shall be
exclusively and finally settled in accordance with Schedule 4 of the Securities
Purchase Agreement, which hereby is incorporated, mutatis mutandis, by reference
into this Agreement.

 

23.                               Limitation of Liability.  UNDER NO
CIRCUMSTANCES WILL THE COMPANY OR BUYER BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL,
INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES HEREUNDER OR IN CONNECTION
HEREWITH.

 

24.                               Remedies Cumulative.  All remedies available
to the parties for breach of this Agreement are cumulative and may be exercised
concurrently or separately, and the exercise of any one remedy shall not be
deemed an election of such remedy to the exclusion of other remedies.

 

25.                               Safety, Health and the Environment.

 

25.1                           SAFETY AT WORK, IN PARTICULAR SAFETY OF THE
PARTIES AND THEIR PERSONNEL AND THOSE OF THEIR VISITORS, IS A PRIORITY FOR THE
PARTIES.  EACH PARTY FULLY ENDORSES THESE POLICIES AND ADOPTS THEM AS ITS OWN,
IN SO FAR AS THEY RELATE TO THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.

 

25.2                           EACH PARTY’S STAFF SHALL COMPLY WITH THE RELEVANT
SAFETY RULES OF APPLICABLE LAW, INCLUDING THOSE RELATED TO PROTECTIVE CLOTHING
AND SAFETY EQUIPMENT AND ANY LOCAL RULES APPLICABLE TO THE PLANTS.

 

25.3                           EACH PARTY RESERVES THE RIGHT TO REFUSE ACCESS TO
ANY OF ITS FACILITIES TO ANY OF THE OTHER PARTY’S STAFF OR THOSE OF ITS
SUB-CONTRACTORS AND SUPPLIERS FOR FAILURE TO COMPLY WITH SAFETY, HEALTH AND
ENVIRONMENTAL RULES.

 

25.4                           SELLER SHALL NOT BRING ANY RADIOACTIVE, MATERIALS
OR EQUIPMENT ONTO SELLER’S PREMISES (BUT ACCEPTS NO LIABILITY IN RELATION TO
RISK OF SUCH CONTAMINATION BY THIRD PARTIES, THE TRANSPORTER, OR OTHER CAUSES
BEYOND ITS REASONABLE CONTROL).

 

22

--------------------------------------------------------------------------------


 

25.5                           WITHOUT PREJUDICE TO THE GENERALITY OF ITS
OBLIGATIONS UNDER THIS CLAUSE, EACH PARTY SHALL USE ALL PRACTICABLE AND
REASONABLE MEANS TO:

 

25.5.1                                          PREVENT OR COUNTERACT THE
UNLAWFUL EMISSION OF ANY HAZARDOUS AND/OR RADIOACTIVE SUBSTANCE FROM THE
PRODUCTS LOADED HEREUNDER;

 

25.5.2                                          AVOID THE UNLAWFUL DISCHARGE
FROM THE PRODUCTS AS LOADED HEREUNDER INTO ANY DRAINS OR OTHER CONDUCTING MEDIA
OF ANY HAZARDOUS AND/OR RADIOACTIVE SUBSTANCE;

 

25.5.3                                          PREVENT THE UNLAWFUL GENERATION,
ACCUMULATION OR MIGRATION OF ANY HAZARDOUS AND/OR RADIOACTIVE SUBSTANCE FROM THE
PRODUCTS LOADED HEREUNDER; AND

 

25.5.4                                          PREVENT ANY ENVIRONMENTAL CLAIMS
ARISING, OR ANY CIRCUMSTANCES ARISING LIKELY TO RESULT IN ANY ENVIRONMENTAL
CLAIMS, RESULTING FROM OR CAUSED BY THE CONDITION OF PRODUCTS AS LOADED
HEREUNDER,

 

in so far as such hazardous and/or radioactive substance is, or should be, under
the control of such party pursuant to this Agreement.

 

26.                               No Fraud; No Corruption.  Each party shall
take all necessary steps, in accordance with good industry practice, to prevent
any fraudulent activity by such party (including its employees) in connection
with invoicing or payment pursuant to this Agreement.  Each party shall notify
the other immediately if it has discovered that any such fraud has occurred or
is occurring.  No party has offered or given, or agreed to give, to any
employee, servant or representative of the other party any personal gift,
commission or other consideration of any kind as an inducement or reward for
doing, refraining from doing, or for having done or refrained from doing, any
act in relation to the obtaining or execution or performance of this Agreement.

 


27.                               GUARANTY.


 


27.1                        GUARANTOR HEREBY GUARANTEES TO SELLER THE
PERFORMANCE OF ALL OF BUYER’S OBLIGATIONS ARISING UNDER THIS AGREEMENT.  THIS
GUARANTY IS AN ABSOLUTE, PRESENT AND CONTINUING GUARANTY OF PAYMENT, AND IS IN
NO WAY CONDITIONED OR CONTINGENT UPON ANY ATTEMPT TO COLLECT FROM BUYER OR UPON
ANY OTHER CONDITION OR CONTINGENCY.  IF BUYER SHALL FAIL TO MAKE ANY PAYMENT DUE
TO SELLER PURSUANT TO THIS AGREEMENT, AFTER THE EXPIRATION OF ANY APPLICABLE
CURE PERIOD SET FORTH HEREIN, GUARANTOR WILL IMMEDIATELY PAY THE SAME TO SELLER,
WITH INTEREST ON ANY OVERDUE AMOUNT, IF ANY, AND (TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW) ON ANY OVERDUE INTEREST, FROM THE DATE THE SAME BECAME DUE AND
PAYABLE TO THE DATE OF PAYMENT AT THE INTEREST RATE SET FORTH IN SECTION 4.2
PLUS 4%.


 


27.2                        THIS GUARANTY SHALL REMAIN IN FULL FORCE AND EFFECT
WITHOUT REGARD TO, AND THE OBLIGATIONS OF GUARANTOR HEREUNDER SHALL NOT BE
AFFECTED OR IMPAIRED BY: (A) ANY AMENDMENT OR MODIFICATION OF OR ADDITION OR
SUPPLEMENT TO THIS AGREEMENT; (B) ANY EXTENSION, INDULGENCE OR OTHER ACTION OR
INACTION IN RESPECT OF THIS AGREEMENT; (C) ANY DEFAULT BY BUYER UNDER, OR ANY
INVALIDITY OR UNENFORCEABILITY OF, OR, ANY IRREGULARITY OR OTHER DEFECT IN, THIS
AGREEMENT; (D) ANY EXERCISE OR NON-EXERCISE OF ANY RIGHT, REMEDY, POWER OR
PRIVILEGE IN RESPECT OF THIS AGREEMENT;

 

23

--------------------------------------------------------------------------------


 


(E) ANY CESSATION OF GUARANTOR’S AFFILIATION WITH BUYER; (F) ANY BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR SIMILAR PROCEEDING INVOLVING OR AFFECTING BUYER;
OR (G) ANY OTHER CIRCUMSTANCE, WHETHER OR NOT GUARANTOR SHALL HAVE HAD NOTICE OR
KNOWLEDGE OF ANY OF THE FOREGOING.

 


27.3                        GUARANTOR UNCONDITIONALLY AND IRREVOCABLY WAIVES: 
(A) NOTICE OF ANY OF THE MATTERS REFERRED TO IN THE PRECEDING PARAGRAPH HEREOF;
(B) ALL NOTICES THAT MAY BE REQUIRED BY LAW OR OTHERWISE TO PRESERVE ANY RIGHTS
OF SELLER AGAINST GUARANTOR, INCLUDING NOTICE TO GUARANTOR OF DEFAULT AND DEMAND
OF PAYMENT FROM BUYER AND PROTEST FOR NON-PAYMENT; (C) ANY RIGHT TO THE EXERCISE
BY SELLER OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE OF SELLER; AND (D) ANY
REQUIREMENT OF DILIGENCE ON THE PART OF SELLER.


 


27.4                        GUARANTOR WILL REIMBURSE SELLER FOR ALL COSTS OF
COLLECTION OR ENFORCEMENT (INCLUDING ATTORNEYS’ FEES AND EXPENSES) INCURRED BY
SELLER IN ENFORCING THE OBLIGATIONS OF GUARANTOR UNDER THIS SECTION 27.


 

[Signature page follows]

 

24

--------------------------------------------------------------------------------


 

The parties have executed this Agreement as of the date first above written.

 

SELLER:

 

 

 

 

GENERAL MOLY, INC.

 

 

 

 

 

By:

/s/ Bruce D. Hansen

 

Name:

Bruce D. Hansen

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

NEVADA MOLY, LLC

 

 

 

 

 

 

By:

/s/ Bruce D. Hansen

 

Name:

Bruce D. Hansen

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGE OF MOLYBDENUM SUPPLY AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

CHINA HAN LONG MINING DEVELOPMENT LIMITED

 

 

 

 

 

 

 

By:

/s/ Lau Hon

 

Name:

Lau Hon

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Hui Xiao

 

Name:

Hui Xiao

 

Title:

Director

 

 

GUARANTOR:

 

 

HANLONG (USA) MINING INVESTMENT, INC.

 

 

 

 

 

 

 

By:

/s/ Lau Hon

 

Name:

Lau Hon

 

Title:

Chairman

 

 

 

 

 

 

 

By:

/s/ Hui Xiao

 

Name:

Hui Xiao

 

Title:

President

 

[SIGNATURE PAGE OF MOLYBDENUM SUPPLY AGREEMENT]

 

--------------------------------------------------------------------------------

 


 

SCHEDULE A
(to Molybdenum Supply Agreement)

 

Technical Molybdic Oxide, Western Grade

 

SPECIFICATION MOLYBDENUM OXIDE

 

Mo

{****}

 

 

Cu

{****}

 

 

S

{****}

 

 

C

{****}

 

 

P

{****}

 

 

Si

{****}

 

 

Pb

{****}

 

A-1

--------------------------------------------------------------------------------


 

SCHEDULE B
(to Molybdenum Supply Agreement)

 

Existing Obligations

 

1.

 

Molybdenum Supply Agreement, dated December 28, 2007, between the Company and
ArcelorMittal Purchasing SAS.

 

 

 

2.

 

Molybdenum Supply Agreement, dated May 14, 2008, between the Company and SeAH
Besteel Corporation.

 

 

 

3.

 

Molybdenum Supply Agreement, dated August 8, 2008, between the Company and
Sojitz Corporation.

 

B-1

--------------------------------------------------------------------------------


 

SCHEDULE C
(to Molybdenum Supply Agreement)

 

Exclusive Countries

 

Canada

United Mexican States

United States of America

 

Antigua and Barbuda

Barbados

Belize

Commonwealth of The Bahamas

Commonwealth of Dominica

Dominican Republic

Federation of Saint Kitts and Nevis

Grenada

Jamaica

Republic of Costa Rica

Republic of Cuba

Republic of El Salvador

Republic of Guatemala

Republic of Haiti

Republic of Honduras

Republic of Nicaragua

Republic of Panama

Republic of Trinidad and Tobago

Saint Lucia

Saint Vincent and the Grenadines

 

Argentine Republic

Bolivarian Republic of Venezuela

Cooperative Republic of Guyana

Federative Republic of Brazil

Oriental Republic of Uruguay

Plurinational State of Bolivia

Republic of Chile

Republic of Colombia

Republic of Ecuador

Republic of Paraguay

Republic of Peru

Republic of Suriname

 

C-1

--------------------------------------------------------------------------------